Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. On page 10 of the arguments Applicant argues that the prior art fails to teach:
“combining two or more first functions of the pre-registered device based on a similarity between the two or more functions; comparing the combined first functions and the first functions of the pre-registered device with the second functions of the new device”	
Examiner does not concur, the remarks do not fully address the scope of the claims under BRI in light of the full scope of Watanabe, for instance consider Watanabe col 16 line 27 to col 17 line 14, which teaches “the ASR device and/or central storage device may compare the functionality of the new device with the functionality of other known devices to configure a specialized grammar/NLP… For example, a central storage device may store multiple grammars for different models of music players and multiple grammars for different models of set-top boxes to control televisions. A new non-ASR device may connect to a home network and indicate to the ASR device that the new device is capable of playing music from a home music catalog, stream music from a remote location, tune to a cable television signal, and control a television. The ASR device may then check the central storage device for a preset grammar for the new device. When such a grammar is not found, the ASR device (and/or central storage device) may compare a specific list of available commands for the new device with existing grammars for controlling other devices with similar available commands, as shown in block 912 of FIG. 9. If any overlapping commands are found the ASR device may take portions (or all) of the respective existing grammars to create a grammar for the new device, as shown in block 914. The new grammar may combine grammar portions of multiple different devices. For example, the ASR device may create a grammar for the new device from existing grammars of three other music playing devices and two other set-top box devices based on the overlapping functionality between those devices and the new device. The new grammar may then be used to configure the ASR system, as shown in block 910. If the new grammar does not sufficiently cover the functions of the new device, the ASR device may adjust the new grammar through a training session with the user, and from learning how the user interacts with the new device once certain speech controls for the new device are active. Further, once a grammar for the new device has been created (and tested) the ASR device may upload the grammar to the central storage device so the grammar may be made available when other examples of the new device are activated to other networks. Similarly, existing grammars/NLP settings packages for controlling other non-ASR devices may be edited and adjusted by ASR devices and/or central storage devices to allow for dynamic adjustments and better speech control of the non-ASR devices by ASR devices.”
Based on Watanabe cited above, there is an initial similarity comparison step followed by a refinement sufficiency step to create a new grammar from the existing combination via learning/edit/adjustment. Once sufficiency is reached i.e. function fully matched, the device will store the refinement and will continuously learn in the same manner.
		


	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe; Yuzo et al. US 9443527 B1 (hereinafter Watanabe)
Re claims 1, 11, and 20, Watanabe teaches
1. A method, performed by a server, of registering a new device for a voice assistant service, the method comprising: obtaining a first technical specification indicating first functions of a pre- registered device and a second technical specification indicating second functions of the new device; (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
combining two or more first functions of the pre-registered device based on a similarity between the two or more functions; comparing the first functions of the pre-registered device with the second functions of the new device (process as a whole, specifically there is an initial similarity comparison step followed by a refinement sufficiency step to create a new grammar from the existing combination via learning/edit/adjustment. Once sufficiency is reached i.e. function fully matched, the device will store the refinement and will continuously learn in the same manner col 16 line 27 to col 17 line 14)
comparing combined first functions and the first functions of the pre-registered device with the second functions of the new device, based on the first technical specification and the second technical specification; (the subsequent step is a refinement sufficiency step to create a new grammar from the existing combination via learning/edit/adjustment. Once sufficiency is reached i.e. function fully matched, the device will store the refinement and will continuously learn in the same manner comparing… existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
based on the comparing, identifying the first functions of the pre-registered device that match the second functions of the new device as matching functions; (device to device matching, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
obtaining pre-registered utterance data related to the matching functions; (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
generating action data for the new device based on the matching functions and the pro-registered utterance data; and (utterance tied to action of a device, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
storing the pre-registered utterance data and the action data in association with the new device, (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
wherein the action data comprises data related to a series of detailed operations of the new device corresponding to the pre-registered utterance data. (various commands per device old and new, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
While Watanabe teaches iterative learning to create nth number of new grammars through looped comparison, it does not necessarily teach this in all embodiments. Watanabe embodiment in col 16 line 27 to col 17 line 14
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate the above claim limitations as taught by Watanabe col 16 line 27 to col 17 line 14 to allow for editing, adjusting, and learning to speed up device learning and configuration.

Re claims 2 and 12, Watanabe teaches
2. The method of claim 1, wherein the matching functions have identical or similar purposes among the first functions of the pre-registered device and the second functions of the new device. (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)

Re claims 3 and 13, Watanabe teaches
3. The method of claim 1, wherein the comparing comprises identifying a combination of the first functions of the pre-registered device corresponding to a combination of the second functions of the new device by comparing the first functions of the pre-registered device with the second functions of the new device. (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)


Re claims 4 and 14, Watanabe teaches
4. The method of claim 3, wherein the pre-registered device comprises a plurality of pre-registered devices, and wherein the comparing comprises comparing a combination of functions of the plurality of pre-registered devices with a combination of the second functions of the new device. (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)


Re claims 8 and 18, Watanabe teaches
8. The method of claim 7, wherein the list of the different functions provided to the client device is used by a software developing kit (SDK) module installed in the client device to generate utterance data corresponding to the different functions. (SDK analogous to user + updatable model, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)

Re claims 9 and 19, Watanabe teaches
9. The method of claim 1, wherein the pre-registered utterance data and the action data are used to generate or update a voice assistant model specific to the new device. (model for ASR device, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)


Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe; Yuzo et al. US 9443527 B1 (hereinafter Watanabe)in view of Phillips; Michael S. et al. US 20110054899 A1 (hereinafter Phillips)
Re claims 5 and 15, Watanabe fails to teach
5. The method of claim 1, wherein the comparing comprises deleting functions in a set of functions of the pre-registered device, and comparing remaining functions after the deleting with the second functions of the new device. (User can delete what the system thinks the users command is, and also by lack of usage the system will delete least used commands thus removal from comparison for intent Phillips 0111 0117 0179 fig. 7 and 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate the above claim limitations as taught by Phillips to allow for enhanced learning models of Watanabe which can disambiguate the users intent and allow the system to update the type of grammar and command that the user inputs based on manual modification or user usage, and new models can be called/generated which can have overlapping data e.g. GPS and Directions, thereby enhancing Watanabe to explicitly display contexts and intents to a user for selection.

Re claims 6 and 16, Watanabe fails to teach
6. The method of claim 1, wherein the obtaining of the pre-registered utterance data comprises: extracting utterance data corresponding to the matching functions from a database; and editing the utterance data. (User can delete or edit what the system thinks the users command is, and also by lack of usage the system will delete/edit commands and modify with corrected command for comparison for intent Phillips 0111 0117 0179 fig. 7 and 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate the above claim limitations as taught by Phillips to allow for enhanced learning models of Watanabe which can disambiguate the users intent and allow the system to update the type of grammar and command that the user inputs based on manual modification or user usage, and new models can be called/generated which can have overlapping data e.g. GPS and Directions, thereby enhancing Watanabe to explicitly display contexts and intents to a user for selection.

Re claims 7 and 17, Watanabe fails to teach
7. The method of claim 1, further comprising: identifying different functions from among the first functions of the pre- registered device that are different from the second functions of the new device; and providing a list of the different functions to a client device. (A list of various permutations for the user to select is displayed, context can vary but pertain to the same command, user clarifies or keeps, user can delete or edit what the system thinks the users command is, and also by lack of usage the system will delete/edit commands and modify with corrected command for comparison for intent Phillips 0111 0117 0179 fig. 7 and 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate the above claim limitations as taught by Phillips to allow for enhanced learning models of Watanabe which can disambiguate the users intent and allow the system to update the type of grammar and command that the user inputs based on manual modification or user usage, and new models can be called/generated which can have overlapping data e.g. GPS and Directions, thereby enhancing Watanabe to explicitly display contexts and intents to a user for selection.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe; Yuzo et al. US 9443527 B1 (hereinafter Watanabe)in view of Tsypliaev; Maxim V. et al. US 9213698 B1 (hereinafter Tsypliaev).
10. The method of claim 1, wherein the pre-registered utterance data and the action data are used to generate or update an ontology graph including knowledge triples representing operations of the new device and relations between the operations.( Tsypliaev claim 1 and fig. 3 graph)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate the above claim limitations as taught by Tsypliaev to allow for known usage of ontological triple graphs to extract SPO identification of ASR inputs or linguistic inputs converted from speech/voice, wherein this enhances the updatable model of Watanabe to better identity sentence semantics/syntax in existing and new grammars needed.


	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190206411 A1	Li; Baojie et al.
US 20210097158 A1	LEE; Boram et al.
US 20100185445 A1	Comerford; Liam D. et al.
US 20030210770 A1	Krejcarek, Brian
(All art above) Command for new devices, must be different than existing

US 20160104480 A1	Sharifi; Matthew
Same overlap “Ok Computer”, disambiguate, command/grammar is not intentionally the same or copied


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov